UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. Olstein All Cap Value Fund Olstein Strategic Opportunities Fund ANNUAL REPORT JUNE 30, 2014 The Olstein Funds CONTENTS 3 Olstein All Cap Value Fund 33 Olstein Strategic Opportunities Fund 58 Combined Notes to Financial Statements 69 Report of Independent Registered Public Accounting Firm 70 Additional Information 2 OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 17 Expense Example 19 Schedule of Investments 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statements of Changes in Net Assets 30 Financial Highlights OLSTEIN ALL CAP VALUE FUND 3 OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the fiscal year ended June 30, 2014, Class C shares of the Olstein All Cap Value Fund appreciated 21.74%, compared to total returns of 24.61% and 25.22% for the S&P 500® Index and the Russell 3000® Index, respectively.For the quarter ended June 30, 2014, Class C shares of the Olstein All Cap Value Fund appreciated 3.39% compared to total returns of 5.23% and 4.87% for the S&P 500® Index and the Russell 3000® Index, respectively. MARKET OUTLOOK Despite a sharp contraction in the U.S. economy during the first quarter of the year, as well as rising global tensions due to armed conflict in Eastern Ukraine and in the Middle East, U.S. equity markets continued to chug along with the benchmark S&P 500® Index increasing 7.14% for the first six months of the year.With the strong market run now five years old, some forecasters are warning investors of an imminent pull back or decline.The ability to sell at market tops and buy at market bottoms is the dream of every portfolio manager, as the ability to perform this timing feat should produce meteoric investment returns.Rather than engaging in what we believe is an unachievable and long-term failure strategy of seeking to time when to be in or out of the overall market, our strategy is to pay the right price for stocks of financially strong companies selling at a discount to our calculations of intrinsic value, and to sell stocks when they reach our calculation of intrinsic value.Our proprietary intrinsic valuation method is based on looking behind the numbers of a company’s The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 6/30/2014, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC of 1% during the one-year period, was 20.74%, 18.09%, and 5.29%, respectively.Per the Fund’s prospectus dated 10/31/2013, the expense ratio for the Olstein All Cap Value Fund Class C was 2.31%.Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. OLSTEIN ALL CAP VALUE FUND 4 financial statements to determine a company’s normalized ability to generate and grow free cash flow.If we cannot find companies to purchase at our required discount, we sit with cash until opportunities present themselves.Thus, Olstein’s method of timing is company based, by which the Fund keeps cash until buying opportunities present themselves that offer the Fund an appropriate risk reward ratio and sells holdings when individual stocks reach our calculation of intrinsic value.Thus, the magnitude by which a company’s stock price is below our calculation of a company’s intrinsic value (defined as the discount) determines the amount of our cash holdings.In addition, we adjust the size of our positions according to the magnitude of a stock’s discount.Hopefully, paying the right price for a stock and the ability to hold cash when individual stock prices are judged to be too high to buy, in combination with our commitment to selling fully valued securities, should help the Fund mitigate the impact of overall market declines on the Fund’s portfolio over time. While many investors are nervous about what they believe is an imminent correction in equity markets or remain sidelined waiting for accelerated economic growth, we are continuing to apply our discipline by investing in the equity securities of companies with stable or growing free cash flow, whose real economic value we believe is unrecognized by the market (obscured by market uncertainty or overshadowed by temporary problems).No methodology works all of the time but our objective is to be right over time. OUR STRATEGY We continue to seek and invest in companies that we believe have an ability to deliver long-term value to shareholders that we believe is not currently recognized by the market.In 2014, we remain focused on three primary, company-specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate sustainable free cash flow even under tough economic circumstances; and (3) management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders.By prioritizing these factors, our portfolio consists of companies that should be positioned to compete more advantageously as economic growth accelerates. Against an improving economic backdrop, we also continue to emphasize the quality of a company’s earnings in 2014.By highlighting the quality of a company’s earnings, we seek to accomplish two objectives.First, we assess the financial risk inherent in each investment opportunity before considering the potential for capital appreciation.While many investors are obsessed with short-term market volatility, our primary concern is to avoid or mitigate permanent impairment of capital.We believe our relentless focus on the quality of earnings provides a valuable tool for achieving that objective. OLSTEIN ALL CAP VALUE FUND 5 Second, we identify those companies that we believe have focused their priorities during the economic recovery to establish the financial wherewithal and internal operating infrastructure to achieve a substantial strategic advantage for the acceleration of economic growth. Our Leaders The stocks which contributed positively to performance for the twelve month reporting period include: Harman International Industries, Incorporated, Legg Mason, Inc., Delta Air Lines, Inc., Spirit Airlines, Inc., and Apple Inc.At the close of the fiscal year, the Fund continued to maintain a position in each of these holdings. Our Laggards Laggards during the twelve month reporting period include: Fairway Group Holdings Corp., Staples, Inc., Coach, Inc., Bed Bath & Beyond, Inc. and Teradata Corporation.During the fiscal year, the Fund eliminated its holding in Fairway Group Holdings Corp., Staples, Inc. and Coach, Inc.As of the close of the fiscal year, the Fund continued to hold Bed Bath & Beyond, Inc. and Teradata Corporation.Despite Bed Bath & Beyond, Inc.’s recent weak stock performance caused by investor fear that internet-based retailers (particularly Amazon) would cause a permanent deterioration in sales, we believe Bed Bath & Beyond, Inc. can continue to grow its free cash flow, albeit at a slower growth rate.The current stock price, in our opinion, discounts too pessimistic of a scenario in view of the fact that the company continues to generate more than sufficient free cash flow growth and we believe that growth should continue into the foreseeable future.After the close of the fiscal year, the stock has rebounded on news that the company would undertake an aggressive $1.1 billion accelerated stock repurchase program.Similarly, we believe investor sentiment has turned unduly negative on Teradata Corporation, (a long-time holding in the Fund since 2008), based on fears that newer technologies may effectively replace the company.We believe newer technologies will, in fact, complement Teradata Corporation’s data warehousing and analytic capabilities in a growing market segment. PORTFOLIO REVIEW We continue to focus on how individual companies have adapted their expectations, strategic plans and operations to recent bumpy economic conditions, and how they have managed their assets to deliver future earnings to investors.Our current portfolio consists of companies that, we believe, have a sustainable competitive operating advantage, discernible balance sheet strength and a management team that emphasizes decisions based on cost of OLSTEIN ALL CAP VALUE FUND 6 capital calculations and deploys free cash flow to create shareholder value.At June 30, 2014, the Olstein All Cap Value Fund portfolio consisted of 105 holdings with an average weighted market capitalization of $53.12 billion. During the fiscal year, the Fund initiated positions in 34 companies and strategically added to positions in 13 companies.Over the same time period, the Fund eliminated its holdings in 29 companies and strategically decreased its holdings in another 26 companies.Positions initiated during the fiscal year include: ADT Corp., ANN INC., Aon PLC, AT&T Inc., The Bank of New YorkMellon Corporation, Comcast Corporation, Corning Incorporated, CVS Caremark Corporation, Dillard’s, Inc., Esterline Technologies Corporation, Fifth Third Bancorp, Fossil Group, Inc., The Greenbrier Companies, Inc., Intuitive Surgical, Inc., Invesco Ltd., Itron, Inc., Marsh & McLennan Companies, Inc., Masco Corporation, Medtronic, Inc., NOW Inc., Oracle Corporation, Parker-Hannifin Corporation, Ralph Lauren Corporation, Rock-Tenn Company, Sealed Air Corporation, Sensient Technologies Corporation, TE Connectivity Ltd., TRW Automotive Holdings Corp., UniFirst Corporation, UnitedHealth Group Incorporated, URS Corporation, Verizon Communications, Inc., WESCO International, Inc. and Whole Foods Market, Inc.Positions eliminated during the past fiscal year include: Agilent Technologies, Inc., Alaska Air Group, Inc., Analog Devices, Inc., Apache Corporation, The Charles Schwab Corporation, City National Corporation, Coach, Inc., Constellation Brands, Inc., Covidien PLC, Cummins Inc., Diebold, Incorporated, Dover Corporation, Dr Pepper Snapple Group, Inc., Fairway Group Holdings Corp., FedEx Corp., Genuine Parts Company, Henry Schein, Inc., The J.M. Smucker Company, Korn/Ferry International, MasterCard, Inc., MICROS Systems, Inc., Microsemi Corporation, NCR Corporation, Pentair Ltd., Schlumberger Limited, Sonoco Products Company, Staples, Inc., Teradyne, Inc., Thor Industries, Inc. and The Timken Company. BEING IN THE RIGHT PLACE AT THE RIGHT TIME From its inception in 1995 through year-end 2013, approximately twenty six of the Olstein All Cap Value Fund’s holdings have been acquired by or merged with other companies.Similarly, over the past nineteen years, numerous Fund holdings have attracted the attention of shareholder activists or private equity investors seeking to unlock value and increase the price of company shares.As value investors who usually have to wait patiently for a company to improve operating results and for the market to ultimately recognize the value we see, these corporate actions not only come as a pleasant surprise, they often allow us to reach our value over a much shorter holding period. During the first half of the year (and continuing into the first several weeks of July), the Fund has experienced an unusually high number of corporate OLSTEIN ALL CAP VALUE FUND 7 actions affecting specific portfolio holdings.From early-February through July 17, 2014, fourteen portfolio companies, representing approximately 16% of the Fund’s equity investments, were the subject of significant announcements.These announcements have included five merger & acquisition (“M&A”) deals, two takeover offers, completion of a spinoff, a substantial and accelerated share repurchase plan, and five activist campaigns.The companies affected by these announcements cover a range of industries and sectors, and include: PepsiCo, Inc., Sensient Technologies Corporation, ANN INC., Zimmer Holdings, Inc., National Oilwell Varco, Inc., Express, Inc., Covidien PLC, MICROS Systems, Inc., PetSmart, Inc., TRW Automotive Holdings Corp., URS Corporation, International Game Technology and Bed Bath & Beyond, Inc.Since our investment process does not seek to determine the exact timing of a potential catalyst or when the market is likely to react positively to strategic alternatives that we believe could improve a company’s prospects, the extraordinary number of favorable events over a six-month period warrants further examination as well as identification of other trends and factors that may have affected the fortunes of these holdings. Two such trends that we have discussed at length in previous shareholder letters include the sharp increase in both M&A activity and shareholder activist campaigns in the last few years.With the announcement of five definitive merger agreements and two additional acquisition offers during the first half of 2014, the Fund has benefited from the surge in M&A activity.According to FactSet Research, “aggregate deal value during the first half of 2014 was $908 billion, which is only topped by the $961.8 billion spent in the first half of 2007”1.Yet unlike previous M&A booms which occurred at market peaks in 2000 and 2007, the current surge in merger activity is being driven by the low cost of debt, large cash balances on corporate balance sheets, and the sluggish rate of economic recovery. According to a recent survey of over 1,000 M&A professionals at U.S. corporations, private equity firms and investment banks conducted by accounting firm KPMG, 41% of respondents cited either large cash reserves or the availability of credit on favorable terms as factors most likely to facilitate deal activity in 2014 .Further in the survey, when asked if their companies’ deal motivation has changed in the past two years, several respondents said that they were focusing less on cost cutting and more on growth.In fact, 57% of respondents in the KPMG survey cited a growth initiative as the primary reason for motivating deals in 20142.This same rationale – the desire for growth – has motivated the definitive acquisition of five of the Fund’s holdings over the past six months. 1 Source:US M&A News and Trends, FactSet Research Systems Inc., July 2014. 2 Source:2014 M&A Outlook Survey Report, KPMG, December 2013. OLSTEIN ALL CAP VALUE FUND 8 Likewise, with five activist situations in the portfolio grabbing headlines, the Fund has also benefited from the increase in shareholder activist activity over the past several years.According to McKinsey & Company, shareholder activists have initiated “an average of 240 campaigns in each of the past three years – more than double the number a decade ago”3.This rate of shareholder activist activity has continued into 2014, as activists have launched 148 public campaigns during the first six months of the year according to FactSet Research. McKinsey cites, from its analysis of 400 activist campaigns (out of 1,400 launched targeting U.S. companies over the past decade), that fundamental under-performance is the most likely reason to trigger an activist investor.Most often, activists focus on a company’s underperformance relative to industry peers, rather than absolute declines in performance and react specifically to “shareholder returns that have significantly lagged the industry in the previous two years, anemic revenue growth and a growing gap in margins relative to peers”3.This finding echoes our long-standing focus on investing in companies whose real economic value is unrecognized by the market or overshadowed by what we believe to be temporary problems.McKinsey’s finding also brings to mind our detailed discussion of investing in corporate turnarounds in the December 31, 2006 Letter to Shareholders, Investing in Corporate Turnarounds. APPROACHING INVESTMENT OPPORTUNITIES WITH THE MINDSET OF PRIVATE INVESTORS When reviewing our investment theses for portfolio holdings affected by recent corporate actions, we note that most of these fourteen companies share several common factors, including a unique product or service niche, competitive strength, clean capital structure and, most importantly, an ability to generate sustainable free cash flow.Understanding and assessing these factors has always been an integral part of our initial and in-depth company analysis and determines the inputs for our valuation analysis.It is through our extensive accounting based looking behind the numbers of financial statements company valuation process (which we discussed at length in our September 30, 2009 Letter to Shareholders, Evolution of an Investment – From Idea to Portfolio Holding) that we approach a potential portfolio holding in much the same manner as a private equity investor or financial buyer (an acquirer).The similarity of our approach to private investors, especially regarding valuations, is, in our opinion, one of the primary reasons so many of our current holdings have been targeted by private equity investors, corporate acquirers and shareholder activists. 3 Source:Preparing for Bigger, Bolder Shareholder Activists, McKinsey & Company, March 2014. OLSTEIN ALL CAP VALUE FUND 9 Through our Operating Earnings/Leveraged Buyout (“LBO”) Valuation Method, we analyze the value of a business from the viewpoint of a ‘financial buyer’ – a buyer who expects all investment returns to come from future operations of the business.When using this method to value a company, we assume that we are buying the company through a leveraged buyout.Our analysis assumes that we must borrow the entire amount to acquire the company at existing junk bond rates, which must then be paid from the acquired company’s cash flow.It is extremely important to note that the value a financial buyer would pay for an LBO is closely tied to the potential buyer’s expectation of sales growth rates, their ability to improve operating margins and/or working capital levels, the ability to reduce capital expenditures without negatively affecting the business and its ability to generate higher levels of free cash flow.In essence, we are functioning as private equity investors who own small pieces of companies (thus do not have to pay a premium), who later become the prey of private equity investors seeking to take over the entire company (usually paying a buyout premium) and maximize results via previously identified strategic alternatives. Similar to a private buyer, once we determine the value of a company based on our estimates of normalized free cash flow, we test our range of valuations against current market reality and the company’s historical earnings performance.We further test our valuations through extensive scenario analysis – best case, worst case, likely case – assigning probabilities to different scenarios to assess the company’s true potential for capital appreciation over our expected holding period, (2-3 years) which, like a private equity investor, is usually much longer than that of the momentum investors typically found in today’s market. THE IMPORTANCE OF FREE CASH FLOW YIELD An important metric for acquirers, private investors and shareholder activists when considering an investment opportunity is free cash flow yield.In simple terms, free cash flow yield is a company’s total free cash flow divided by its market capitalization (or its free cash flow per share divided by its price per share).More importantly, if an investor believes as we do that a company’s free cash flow is the primary determinant of its value as an ongoing enterprise, then free cash flow yield provides a practical measure of expected future returns.We believe that a company with a free cash flow yield well above the risk-free rate of return (three- and five-year U.S. Treasuries are currently providing yields of 0.98% and 1.68%, respectively, per Bloomberg as of July 25, 2014) combined with a demonstrated ability to either reinvest excess cash at higher rates of return than the risk free rate, or use that excess cash to enhance shareholder value should prove to be a superior, high-quality investment over time. OLSTEIN ALL CAP VALUE FUND 10 Free cash flow is reported earnings minus capital expenditures plus depreciation and amortization plus or minus changes in working capital.More importantly to both acquirers and activists, free cash flow is a specific concept that allows them to determine the true amount of cash available for discretionary use to enhance the company’s value or to distribute to new owners. While cash flow yield may indicate a significant potential for capital appreciation, assessing how management has historically used free cash flow to benefit shareholders becomes a critical part of our analysis.We assess our investment as if we own 100% of a company and determine whether management has consistently used free cash flow to improve the company’s financial strength by improving the balance sheet and/or reducing debt levels.We also determine if management has a proven track record of reinvesting in the business at suitable rates of return on investment, or returning free cash to investors through increased dividends or share buybacks.In turn, our assessment of management on these points provides an invaluable context for our valuation models. Free cash flow is the lifeblood of a business.Companies that generate excess cash flow have the potential to enhance shareholder value by increasing dividend payments, repurchasing company shares, reducing outstanding debt and engaging in strategic acquisitions or attracting the attention of a strategic acquirer.It also provides an insurance policy against making short-term decisions not in the long-term interest of the company during periods of temporary problems or economic uncertainty.For us, superior investment opportunities are found in companies that generate sustainable excess cash flow; that are led by management who use that excess cash in ways that will increase shareholder value; and that the Fund can purchase at a significant discount to our determination of their intrinsic value.Free cash flow yield provides a valuable tool for helping identify and analyze such companies by providing a meaningful way, in an uncertain market environment, to contrast a company’s financial performance – its ability to produce a cash return that benefits shareholders – to the risk free rate.We believe analysis on a company by company basis and not overall market sentiment should concern investors – what cash return an investor can expect to receive from owning the entire business and, whether or not, the return compensates an investor sufficiently in excess of the risk-free rate for the risk of investing in equities.We are excited that long term value oriented private equity investors are pursuing with more vigor the types of investments that we have always specialized in as means to achieving the Fund’s primary investment objective of long-term capital appreciation. OLSTEIN ALL CAP VALUE FUND 11 FINAL THOUGHTS An extended period of strong market performance similar to what we have experienced since the historic lows of March 9, 2009, brings many investor worries and concerns to the forefront.In one form or another, we have been asked over the past several months, “Is the market too bullish?”“Isn’t the market overdue for a pullback or correction?”Investors that have been on the sidelines avoiding equities since the last market meltdown wonder, “Have I missed the best returns?”“Should I get back into the market or wait for a correction?”Daily headlines cheering or jeering specific economic news (better-than-expected housing sales, lower-than-expected retail sales, disappointing jobs numbers, etc.) have a tendency to pull investors in two conflicting directions – either fueling bullish sentiment or increasing anxiety about what comes next.In many cases, the extremely low returns offered by risk-free alternatives or remaining in cash only compound these worries. While investors are wise to be wary of market risk, we believe that instead of making equity investment decisions based on market sentiment, the focus should be on identifying opportunities for meaningful capital appreciation presented by individual companies.In this regard, we believe that the most important metric for identifying superior investment opportunities in an uncertain market is a company’s ability to generate sustainable free cash flow. The Fund is invested in companies that, in our opinion, have the financial strength to ride out unfavorable short-term conditions while at the same time offering favorable long-term business prospects.We value your trust and remind you that our money is invested alongside yours as we work hard to accomplish the Fund’s investment objectives. Sincerely, Robert A. Olstein Eric Heyman Chairman and Chief Investment Officer Co-Portfolio Manager OLSTEIN ALL CAP VALUE FUND 12 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995.(With dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions—see important disclosures below): Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 3/31/05 9/30/95 6/30/05 42,302 12/31/95 9/30/05 3/31/96 12/31/05 44,350 6/30/96 3/31/06 9/30/96 6/30/06 44,241 12/31/96 9/30/06 3/31/97 12/31/06 50,755 6/30/97 3/31/07 51,863 9/30/97 6/30/07 55,536 12/31/97 9/30/07 3/31/98 12/31/07 6/30/98 3/31/08 9/30/98 6/30/08 12/31/98 9/30/08 3/31/99 12/31/08 6/30/99 3/31/09 9/30/99 6/30/09 12/31/99 9/30/09 35,648 3/31/00 12/31/09 37,741 6/30/00 03/31/10 9/30/00 06/30/10 12/31/00 09/30/10 3/31/01 12/31/10 43,845 6/30/01 03/31/11 9/30/01 06/30/11 12/31/01 09/30/11 37,497 3/31/02 12/31/11 41,962 6/30/02 3/31/12 9/30/02 6/30/12 12/31/02 9/30/12 47,159 3/31/03 12/31/12 48,380 6/30/03 3/31/13 54,275 9/30/03 6/30/13 12/31/03 9/30/13 3/31/04 12/31/13 65,995 6/30/04 3/31/14 9/30/04 6/30/14 69,134 12/31/04 Details: The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for OLSTEIN ALL CAP VALUE FUND 13 the one-year, five-year, and ten-year periods ended 6/30/2014, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC of 1% during the one-year period, was 20.74%, 18.09%, and 5.29%, respectively.Per the Fund’s prospectus dated 10/31/2013, the expense ratio for the Olstein All Cap Value Fund Class C was 2.31%.Performance and expense ratios for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The above represents opinion, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the fund’s investment philosophy and are subject to change.Do not make investments based on the securities referenced. The Olstein Funds follow a value-oriented investment approach.However, a particular value stock may not increase in price as the Investment Manager anticipates and may actually decline in price if other investors fail to recognize the stock’s value or if a catalyst that the Investment Manager believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree that the Investment Manager anticipated.Also, the Investment Manager’s calculation of a stock’s private market value involves estimates of future cash flow which may prove to be incorrect and, therefore, could result in sales of the stock at prices lower than the Fund’s original purchase price. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. Equity market.Investors cannot actually make investments in either index. Not FDIC insured – Not bank-guaranteed – May lose value Distributed by Olstein Capital Management, L.P. – Member FINRA OLSTEIN ALL CAP VALUE FUND 14 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C for the past 10 years through the Fiscal Year End of 6/30/14.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. Average Annual Total Return 1 Year 5 Year 10 Year 15 Year Inception(4) Olstein All Cap Value – Class C(1) 20.74% 18.09% 5.29% 6.91% 10.85% Russell 3000® Index(2) 25.22% 19.33% 8.23% 5.03% 8.81% S&P 500® Index(3) 24.61% 18.83% 7.78% 4.35% 8.68% Assumes reinvestment of dividends and capital gains. Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.” The CDSC is based on the lesser of the original purchase price and the value of such shares at the time of redemption. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1995. OLSTEIN ALL CAP VALUE FUND 15 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Adviser Class for the past 10 years through the Fiscal Year End of 6/30/14.The returns listed in the table do not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. Average Annual Total Return 1 Year 5 Year 10 Year Inception(4) Olstein All Cap Value – Adviser(1) 22.81% 19.02% 6.10% 8.05% Russell 3000® Index(2) 25.22% 19.33% 8.23% 5.47% S&P 500® Index(3) 24.61% 18.83% 7.78% 4.74% Assumes reinvestment of dividends and capital gains. Also includes all expenses for each period and thus represents a “net return”. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return”. S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1999. OLSTEIN ALL CAP VALUE FUND 16 Olstein All Cap Value Fund Expense Example as of June 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2014 – June 30, 2014. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN ALL CAP VALUE FUND 17 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. All Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/14 6/30/14 1/1/14 – 6/30/14 Actual Class C Adviser Class Hypothetical (5% annual return before expenses) Class C Adviser Class * Expenses are equal to the Fund’s annualized expense ratio of 2.27% and 1.27% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments June 30, 2014 OLSTEIN ALL CAP VALUE FUND 18 Olstein All Cap Value Fund Schedule of Investments as of June 30, 2014 COMMON STOCKS – 91.8% AEROSPACE & DEFENSE – 1.3% Shares Value Esterline Technologies Corporation (a) $ United Technologies Corporation AIRLINES – 2.2% Delta Air Lines, Inc. Spirit Airlines, Inc. (a) AUTO COMPONENTS – 1.3% Delphi Automotive PLC (b) TRW Automotive Holdings Corp. (a) AUTO MANUFACTURERS – 1.1% General Motors Company BEVERAGES – 2.0% The Coca-Cola Company PepsiCo, Inc. BIOTECHNOLOGY – 0.7% Charles River Laboratories International, Inc. (a) BUILDING PRODUCTS – 0.6% Masco Corporation CAPITAL MARKETS – 1.3% Legg Mason, Inc. CHEMICALS – 2.2% E. I. du Pont de Nemours & Company Sensient Technologies Corporation The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 19 COMMON STOCKS – 91.8% – continued COMMERCIAL BANKS – 4.6% Shares Value The Bank of New York Mellon Corporation $ BB&T Corporation Fifth Third Bancorp U.S. Bancorp COMMERCIAL SERVICES & SUPPLIES – 3.5% ABM Industries Incorporated ADT Corp. Avery Dennison Corporation Towers Watson & Co. – Class A COMMUNICATIONS EQUIPMENT – 1.9% Cisco Systems, Inc. QUALCOMM Incorporated COMPUTERS & PERIPHERALS – 2.2% Apple Inc. Teradata Corporation (a) CONSTRUCTION & ENGINEERING – 1.0% URS Corporation CONSUMER FINANCE – 1.8% American Express Company Equifax Inc. CONTAINERS & PACKAGING – 1.3% Rock-Tenn Company – Class A Sealed Air Corporation DIVERSIFIED FINANCIAL SERVICES – 3.2% Franklin Resources, Inc. Invesco Ltd. (b) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 20 COMMON STOCKS – 91.8% – continued E-COMMERCE – 1.2% Shares Value eBay Inc. (a) $ ELECTRICAL EQUIPMENT – 0.4% ABB Ltd – ADR (b) ELECTRONIC EQUIPMENT & INSTRUMENTS – 1.5% Itron, Inc. (a) TE Connectivity Ltd. (b) ENERGY EQUIPMENT & SERVICES – 0.8% National Oilwell Varco, Inc. FOOD & DRUG RETAILERS – 1.0% CVS Caremark Corporation FOOD PRODUCTS – 1.7% Hormel Foods Corporation Sysco Corporation Whole Foods Market, Inc. HEALTH CARE EQUIPMENT & SUPPLIES – 7.6% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) DENTSPLY International Inc. Intuitive Surgical, Inc. (a) Medtronic, Inc. Stryker Corporation Zimmer Holdings, Inc. HEALTH CARE PRODUCTS – 2.1% C.R. Bard, Inc. Johnson & Johnson HEALTH CARE PROVIDERS & SERVICES – 1.3% Quest Diagnostics Inc. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 21 COMMON STOCKS – 91.8% – continued HEALTH CARE PROVIDERS & SERVICES – 1.3% – continued Shares Value UnitedHealth Group Incorporated $ HOTELS & LEISURE – 1.6% International Game Technology HOUSEHOLD DURABLES – 2.3% Ethan Allen Interiors Inc. Harman International Industries, Incorporated Newell Rubbermaid Inc. INDUSTRIAL CONGLOMERATES – 2.3% 3M Company General Electric Company Teleflex Incorporated INDUSTRIAL EQUIPMENT WHOLESALE – 0.5% WESCO International, Inc. (a) INSURANCE – 2.7% Aon PLC (b) The Chubb Corporation Marsh & McLennan Companies, Inc. MACHINERY – 2.8% Deere & Company Ingersoll-Rand PLC (b) Parker-Hannifin Corporation Regal Beloit Corporation Xylem Inc. MEDIA – 1.9% Comcast Corporation – Class A The Walt Disney Company The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 22 COMMON STOCKS – 91.8% – continued MISCELLANEOUS MANUFACTURING – 0.5% Shares Value Smith & Wesson Holding Corporation (a) $ MULTILINE RETAIL – 3.6% Dillard’s, Inc. – Class A Kohls Corporation Macy’s, Inc. OIL & GAS – 1.0% Exxon Mobil Corporation NOW Inc. (a) PHARMACEUTICALS – 1.9% Abbott Laboratories Zoetis Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT – 0.8% Jones Lang LaSalle Incorporated RESTAURANTS – 0.5% McDonald’s Corporation SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 2.0% Entegris, Inc. (a) Intel Corporation Vishay Intertechnology, Inc. SOFTWARE – 1.3% Microsoft Corporation Oracle Corporation SPECIALTY RETAIL – 10.2% ANN INC. (a) Bed Bath & Beyond Inc. (a) Big Lots, Inc. (a) Express, Inc. (a) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 23 COMMON STOCKS – 91.8% – continued SPECIALTY RETAIL – 10.2%– continued Shares Value Lowe’s Companies, Inc. $ PetSmart, Inc. Ross Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. (a) TELECOMMUNICATIONS – 2.6% AT&T Inc. Corning Incorporated Verizon Communications, Inc. TEXTILES, APPAREL & LUXURY GOODS – 3.0% Cintas Corporation Fossil Group, Inc. (a) Ralph Lauren Corporation – Class A UniFirst Corporation V.F. Corporation TRANSPORTATION EQUIPMENT – 0.5% The Greenbrier Companies, Inc. (a) TOTAL COMMON STOCKS (Cost $512,329,367) SHORT-TERM INVESTMENTS – 8.3% MONEY MARKET MUTUAL FUNDS (c) – 8.3% Fidelity Institutional Money Market Portfolio – Class I, 0.05% Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $57,261,534) TOTAL INVESTMENTS – 100.1% (Cost $569,590,901) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 24 (THIS PAGE INTENTIONALLY LEFT BLANK.) 25 Olstein All Cap Value Fund Statement of Assets and Liabilities as of June 30, 2014 Assets: Investments, at value (at cost $569,590,901) $ Cash Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 26 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 27 Olstein All Cap Value Fund Statement of Operations For the Year Ended June 30, 2014 Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Distribution expense – Adviser Class (See Note 6)* Transfer Agent fees and expenses Administration fees Professional fees Trustees’ fees and expenses Accounting costs Federal and state registration Report to shareholders Custody fees Other Total expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * The Board voted to eliminate the 12b-1 plan for the Adviser Class effective, October 31, 2013. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 28 Olstein All Cap Value Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2014 June 30, 2013 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Net decrease in net assets resulting from Fund share transactions (See Note 7) ) ) Total Increase in Net Assets: Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 29 Olstein All Cap Value Fund Financial Highlights Class C For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain on investments Total from investment operations Net Asset Value – End of Period $ Total Return++ % Ratios (to average net assets)/ Supplemental Data: Expenses % Net investment loss )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total Returns do not reflect any deferred sales charge for Class C Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 30 Olstein All Cap Value Fund Financial Highlights Adviser Class For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning ofPeriod $ Investment Operations: Net investment income (loss)(1) ) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value – End of Period $ Total Return % Ratios (to average net assets)/ Supplemental Data: Expenses %(3) % Net investment income (loss) % % % )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The Board voted to eliminate the 12b-1 Plan for the Adviser Class effective October 31, 2013 and the 0.25% 12b-1 fee was discontinued. The accompanying notes are an integral part of these financial statements. OLSTEIN ALL CAP VALUE FUND 31 (THIS PAGE INTENTIONALLY LEFT BLANK.) 32 OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 Letter to Shareholders 46 Expense Example 48 Schedule of Investments 52 Statement of Assets and Liabilities 54 Statement of Operations 55 Statements of Changes in Net Assets 56 Financial Highlights OLSTEIN STRATEGIC OPPORTUNITIES FUND 33 OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the fiscal year ended June 30, 2014, load-waived Class A shares of the Olstein Strategic Opportunities Fund had a return of 26.25% compared to total returns of 25.58% for the Russell 2500® Index and 24.61% for the S&P 500® Index.The past fiscal year also marked an important milestone – it was five years ago that equity markets began their strong recovery from the market low of March 9, 2009.For the five years ended June 30, 2014, load-waived Class A shares of the Olstein Strategic Opportunities Fund had an average annual return of 22.31%.Over the same time period, the Russell 2500® Index and the S&P 500® Index and had average annual returns of 21.63% and 18.83%, respectively. MARKET OUTLOOK & STRATEGY Despite an unexpected contraction in the U.S. economy during the first quarter of the year, as well as rising global tensions due to serious conflicts in Eastern Ukraine and in the Middle East, equity markets continued to chug along with the benchmark Russell 2500® Index increasing 5.95% for the first six months of the year.With the strong market run now five years old, many market forecasters continue to speculate on a market correction or pullback in 2014.Yet, despite a rocky and volatile start to the year, and in light of the The performance data quoted represents past performance and does not guarantee future results. The Olstein Strategic Opportunities Fund Class A return as of 6/30/2014 for the one-year period, five-year period, and since inception (11/1/2006), assuming deduction of the maximum Class A sales charge of 5.50% was 19.34%, 20.94% and 8.30%, respectively.Per the Fund’s 10/31/2013 prospectus, the Fund’s Class A gross expense ratio was 1.76%, and the net expense ratio was 1.60% after the contractual expense waiver and/or reimbursement. The contractual expense waiver shall remain in effect until at least October 28, 2014.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please visit our website at www.olsteinfunds.com. OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 resilience of the market and improving economic picture, we believe our portfolio of undervalued small- and mid-sized companies is properly structured to reach the Fund’s capital gains objectives in the current environment. Although we expect the market for small- to mid-sized equities could be somewhat volatile in the near term as the Fed continues to taper its extraordinary monetary stimulus program, we also expect stronger economic data and improved company performance to highlight the strength of the U.S. economy.As in the past, we believe a key beneficiary of the improved economy will be smaller companies with strong financials and sustainable excess cash flow, whose revenues come mainly from domestic sources and whose stock is not being properly valued by the market according to our metrics. We believe the market volatility that has characterized the start of 2014 has provided an excellent opportunity to find viable investment opportunities in small- and mid-sized companies.In our search for value, we continue to focus on three crucial, company-specific factors: (1) a commitment to maintain a strong financial position as evidenced by a solid balance sheet; (2) an ability to generate sustainable free cash flow; and (3) management that intelligently deploys cash balances and free cash flow from operations to increase returns to shareholders. Our Leaders The stocks which contributed positively to performance for the twelve month reporting period include:Harman International Industries, Incorporated, Spirit Airlines, Inc., Legg Mason, Inc., Smith & Wesson Holding Corporation and Dillard’s, Inc.As of the close of the fiscal year, the Fund continues to hold each of these companies in the portfolio. Our Laggards Laggards during the twelve month reporting period include:Fairway Group Holdings Corp., Potbelly Corporation, URS Corporation, Ethan Allen Interiors Inc. and Arctic Cat Inc.During the fiscal year, the Fund eliminated its holdings in Fairway Group Holdings Corp.The Fund continues to hold Potbelly Corporation, URS Corporation, Ethan Allen Interiors Inc. and Arctic Cat Inc. PORTFOLIO AND PERFORMANCE REVIEW At June 30, 2014, the Fund’s portfolio consisted of 51 holdings with an average weighted market capitalization of $3.52 billion.Throughout the fiscal year ended June 30, 2014, we continued to modify the portfolio in light of the volatility in the overall market.By paying strict attention to our company valuations, we reduced or eliminated positions in which the discounts OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 from our calculation of intrinsic value were no longer large enough to justify the size of our position.At the same time, we increased or added new positions in what we believe to be well run, conservatively capitalized companies selling at a significant discount to our calculation of intrinsic value. During the fiscal year, the Fund initiated positions in twenty-three companies and strategically added to established positions in another eight companies.Positions initiated during the reporting period include: ADT Corp., ANN INC., CECO Environmental Corp., Dillard’s, Inc., Esterline Technologies Corporation, The Greenbrier Companies, Inc., GSI Group Inc., Harmonic Inc., Integra LifeSciences Holding Corporation, Itron, Inc., Kadant Inc., NOW Inc., Nutraceutical International Corporation, PetSmart, Inc., Potbelly Corporation, Sealed Air Corporation, Standard Motor Products, Inc., Steelcase Inc., UFP Technologies, Inc., UniFirst Corporation, URS Corporation and Xylem Inc.Over the course of the fiscal year, the Fund eliminated its holdings in twenty-two companies and strategically reduced its holdings in another six companies.The Fund eliminated or reduced its holdings in companies that either reached our valuation levels, or where, in our opinion, changing conditions or new information resulted in additional risk and/or reduced appreciation potential.We redeployed proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.During the fiscal year, the Fund eliminated its holdings in Alaska Air Group, Inc., City National Corporation, Columbus McKinnon Corporation, DENTSPLY International Inc., Diebold, Incorporated, Fairway Group Holdings Corp., The Finish Line, Inc., Hillenbrand, Inc., Korn/Ferry International, Littelfuse, Inc., Maidenform Brands, Inc., Measurement Specialties, Inc., MICROS Systems, Inc., Microsemi Corporation, Mistras Group, Inc., NCR Corporation, Schweitzer-Mauduit International, Inc., Standex International Corporation, Team, Inc., Teradyne, Inc., Thor Industries, Inc. and The Timken Company. REVIEW OF ACTIVIST HOLDINGS As of June 30, 2014, the Fund was invested in ten activist situations, which represented approximately 27% of the Fund’s equity investments and six of its top ten holdings.In general, these situations fit our definition of an activist investment, where Olstein Capital Management or an outside investor (usually a hedge fund or private equity investor), seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. The Fund’s activist holdings as of June 30, 2014, include women’s apparel retailer, ANN INC., specialty apparel and accessory retailer, Express, Inc., electronic equipment company, Harman International Industries, OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 Incorporated; gaming company, International Game Technology; money management firms, Janus Capital Group, Inc. and Legg Mason, Inc.; retailer of pet products, PetSmart, Inc., specialty eatery, Potbelly Corporation, flavor and fragrance and color systems manufacturer, Sensient Technologies Corporation, and engineering and technical services company, URS Corporation (sold by the Fund in July after receiving a takeover offer at a material premium).We continue to monitor the progress of the company management and outside activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe the actions that have been proposed or implemented should increase shareholder value through improved future operating results. With each of our activist situations, one of the most important variables we consider, especially during tough economic times, is “how long do we expect it to take for this company to improve its operations and results?” Although we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time (two years or less), notwithstanding the economic environment.Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value within two years, we are willing to wait beyond two years for operating results to start improving if we are being sufficiently rewarded for the risk and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. Regarding the progress of activist situations in the Fund’s portfolio, we are pleased to report that during the last month of the fiscal year (and continuing into the first several weeks of July), the Fund experienced an astounding number of takeover announcements affecting specific activist holdings.From June 12, 2014 through July 16, 2014, four of the Fund’s activist holdings, representing approximately 11% of the Fund’s equity investments, were the subject of takeover announcements.These announcements included three definitive merger & acquisition agreements and one takeover offer. On June 12, 2014, Express, Inc. confirmed that it had received a letter from Sycamore Partners, a private equity firm that owns approximately 9.9% of the company’s outstanding shares, indicating interest in acquiring the company.On June 23, 2014, MICROS Systems, Inc. announced that it has entered into a definitive agreement to be acquired by Oracle Corporation at a premium to the Fund’s cost.Following the news of the announcement, the Fund sold its remaining holdings in MICROS Systems, Inc., believing the acquirer paid a fair price. OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 On July 13, 2014, URS Corporation announced the execution of a definitive agreement under which AECOM Technology Corporation will acquire all outstanding shares of URS Corporation again at a premium to the Fund’s average cost.Similarly, on news of this announcement, the Fund sold its remaining holding in URS Corporation as the stock approached our calculation of intrinsic value.On July 16, 2014, International Game Technology announced that it has entered into a definitive merger agreement with GTECH S.p.A. for the acquisition of International Game Technology at a premium to the Fund’s cost.Following the announcement, the Fund liquidated its remaining position in International Game Technology based on a small deviation between the stock price and our calculation of intrinsic value.As value investors who usually have to wait patiently for a company to improve operating results and for the market to ultimately recognize the value we see, the multiple announcements have not only come as a pleasant surprise, they have also allowed us to reach our value over a shorter than expected holding period. DEALING WITH UNCERTAINTY With the strong market run now more than five years old, many market forecasters continue to speculate on a market correction or pullback during the second half of the year.While there are always some forecasters who seize on short periods of increased market volatility to predict the next market downturn, we believe it is important for investors to weather such market events by focusing on the equities of financially strong companies with stable or growing free cash flow. Dealing with Uncertainty by Focusing on Fundamentals As investors in small- to mid-sized companies selling at discounts to our estimate of intrinsic value (brought on by what we deem to be short term problems and challenges), the Fund uses periods of uncertainty to establish new positions or add to positions as public investors sell these companies looking for what they believe are safer options. In our opinion, one of the best ways to deal with the uncertainty of equity markets is to remain focused on company fundamentals, the quality of earnings and a company’s ability to generate free cash flow as market volatility increase and doomsayers predict the next downturn.Since we value companies based on our assessment of their ability to generate free cash flow, our approach focuses on company fundamentals and operations under both positive and negative economic and/or market environments.We not only develop a thorough understanding of how each company’s operations generate sustainable free cash flow under both good and bad economic conditions, OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 we also seek to also answer a series of questions about the company’s business model, its strategy, its future prospects and its management when faced with uncertain economic conditions. We develop a thorough understanding of each company through two important analytical approaches: a bottoms-up fundamental analysis of a company’s financial statements (balance sheet, income statement and cash flow statement and footnotes), and an ongoing forensic analysis of regulatory filings and other disclosures (10K, 10Q, proxy filings, annual reports, shareholder letters, public announcements, etc).The objective of our fundamental analysis is to understand the company’s business model and how the company’s operations can generate future free cash flow under all economic scenarios.We also want to determine the level of ongoing investment that is required to maintain or grow the company’s free cash flow and ultimately how much of the cash generated by a company’s operations will be returned to us as investors.The objective of our forensic analysis is to determine if a company’s accounting policies and practices reflect economic reality; to identify and make accounting adjustments that eliminate management’s reporting bias and to identify positive or negative factors that may affect future free cash flow that may not yet be recognized and/or discounted by the investing public. We believe our ongoing forensic analysis of a company’s public filings and communications serves us well during periods of increased market volatility or economic trouble and is, in our opinion, more useful than short-term economic or market forecasts.When markets become more irrational and volatile, we believe our forensic analysis provides us with a competitive advantage and the necessary knowledge to judge the likely success of a company’s strategy to produce sustainable future free cash flow that may not be properly discounted by the stock market.We also believe that such ongoing analysis is especially vital when evaluating and monitoring investments in small- to mid-sized companies facing unique strategic choices and challenges for two reasons: (1) it allows us to assess the nature and likely duration of strategic challenges and/or problems, and (2) it allows us to judge the quality, effectiveness and skill set of the management team in the face of adverse circumstances. Dealing with Uncertainty by Taking Advantage of Market Volatility Another way to deal with market uncertainty is to focus on the compelling investment opportunities that rocky market conditions create.Short-term market volatility usually presents significant buying opportunities when short-term problems affecting specific companies are deemed to be permanent by the investing public, and usually results in material deviations between a stock’s OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 price and our estimate of intrinsic value (which is based on a company’s normalized ability to generate free cash flow).During unsettled market conditions, the Fund seeks to ferret out unwarranted stock declines which we believe are based on emotion and negative sentiment.The bearishness creates opportunities to identify quality companies trading at a significant discount to their intrinsic value.If we are correct in ferreting out material discounts, the Fund should be strategically positioned to achieve its investment objectives. From our perspective, Wall Street’s obsessive focus on short-term concerns has in many cases in the current environment resulted in unwarranted deviations between a stock price and our estimate of the company’s intrinsic value.Investors reacting to the daily noise and news continue to create favorable opportunities for the Olstein Strategic Opportunities Fund to buy companies with solid balance sheets and business models that generate excess cash flow at what we believe are bargain prices.We believe that our investment approach, which attempts to avoid long-term impairment of capital while providing shareholders with the potential to realize long-term capital appreciation, is suited to all economic environments.Although unfavorable economic or market conditions may cause short-term downward price movements in the Fund, we believe that by focusing on understanding a business, it’s potential to generate sustainable free cash flow and ultimately its value, we can achieve the Fund’s investment objective of long-term capital appreciation.After identifying companies that meet well-defined investment criteria, the Fund seeks to take advantage of market volatility and downward price movements to buy such companies at advantageous prices that we believe will increase the probability of a successful investment. FINAL THOUGHTS As investors, we remind you that our challenge is to develop a thorough understanding of how a company’s operations can generate sustainable free cash flow over a complete business cycle - during growing, stagnant, or deteriorating economic conditions. We believe it is also important to understand the role company management plays regarding the future prospects for each of the companies in our portfolio.Our view of management is based on studying the financial statements and looking behind the numbers to assess the realism of their accounting assumptions, the wisdom of past decisions, willingness to discuss problems as well as the strategies to overcome these problems, and, finally, the conservatism of the financials to ride out short-term storms.We do not rely on management interviews.We spend a great deal of time understanding and forecasting how management’s decisions are likely to affect a company’s future free cash flow and ultimately the value of the business.As the second half of 2014 unfolds, we believe those company’s OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 with strong management teams with a proven track record of creating shareholder value over time should have a substantial strategic advantage as economic growth accelerates. Since we launched the Olstein Strategic Opportunities Fund more than seven years ago, we have identified many small- to mid-sized companies that have successfully navigated the turbulent waters of recession and recovery to adapt, invest, grow and restructure for the future.As we wait for equity markets to regain a balanced perspective and once again focus on company fundamentals, we remind you that, as always, patience provides generous opportunities for the diligent investor.We intend to stay the course since we are invested in companies that, in our opinion, have the financial strength to ride out current market jitters while offering favorable long-term business prospects.We value your trust and continue to invest our money alongside yours. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 The above represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.The references to securities are not buy or sell recommendations, but are intended to be descriptive examples of the Fund’s investment philosophy and are subject to change.Do not make investments based on the securities referenced.A full schedule of Fund holdings as of 6/30/2014 is contained in this annual report, and is subject to change. This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, charges and expenses of The Olstein Funds and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or visiting The Olstein Funds’ website at www.olsteinfunds.com. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.There is no assurance that the Fund will achieve its investment objective. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information. The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance.These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The Russell 2500® Index is an unmanaged index created by The Russell Investment Group. The Russell 2500® Index is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set.The Russell 2500® Index includes the smallest 2500 securities in the Russell 3000® Index.The Russell 2500® Index is not an investment product available for purchase.The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock market performance in general. Not FDIC-insured / Not bank-guaranteed / May lose value. Distributed by Olstein Capital Management, L.P. Member FINRA. OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 (THIS PAGE INTENTIONALLY LEFT BLANK.) 43 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class A Inception through the Fiscal Year End of 6/30/14.The returns listed in the table do not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. Average Annual Total Returns 1 Year 5 Year Inception+ Olstein Strategic Opportunities – Class A (without Load)(1) 26.25% 22.31% 9.10% Olstein Strategic Opportunities – Class A (Load Adjusted)(1) 19.34% 20.94% 8.30% Russell 2500® Index(2) 25.58% 21.63% 8.83% S&P 500® Index(3) 24.61% 18.83% 7.10% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains. Reflects the effect of the maximum sale load charge of 5.50% in load adjusted return. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” OLSTEIN STRATEGIC OPPORTUNITIES FUND 44 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C Inception through the Fiscal Year End of 6/30/14.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. Average Annual Total Returns 1 Year 5 Year Inception+ Olstein Strategic Opportunities – Class C(1) 24.28% 21.42% 8.33% Russell 2500® Index(2) 25.58% 21.63% 8.83% S&P 500® Index(3) 24.61% 18.83% 7.10% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains. Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.” The CDSC is based on the lesser of the original purchase price or the value of such shares at the time of redemption. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” OLSTEIN STRATEGIC OPPORTUNITIES FUND 45 Olstein Strategic Opportunities Fund Expense Example as of June 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2014 – June 30, 2014. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. OLSTEIN STRATEGIC OPPORTUNITIES FUND 46 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Strategic Opportunities Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/14 6/30/14 1/1/14 – 6/30/14 Actual Class A $8.14 Class C Hypothetical (5% annual return before expenses) Class A $8.00 Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 181/365. Allocation of Portfolio Assets as a percentage of investments June 30, 2014 OLSTEIN STRATEGIC OPPORTUNITIES FUND 47 Olstein Strategic Opportunities Fund Schedule of Investments as of June 30, 2014 COMMON STOCKS – 97.6% AEROSPACE & DEFENSE – 1.6% Shares Value Esterline Technologies Corporation (a) $ AIRLINES – 2.9% Spirit Airlines, Inc. (a) AUTO COMPONENTS – 6.2% Dorman Products, Inc. (a) Miller Industries, Inc. Standard Motor Products, Inc. BIOTECHNOLOGY – 2.1% Charles River Laboratories International, Inc. (a) CAPITAL MARKETS – 5.0% Janus Capital Group Inc. Legg Mason, Inc. CHEMICALS – 2.2% Sensient Technologies Corporation COMMERCIAL SERVICES & SUPPLIES – 5.7% ABM Industries Incorporated ADT Corp. Avery Dennison Corporation Steelcase Inc. – Class A COMMUNICATIONS EQUIPMENT – 1.3% Harmonic Inc. (a) CONSTRUCTION & ENGINEERING – 4.8% Aegion Corporation (a) URS Corporation The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 48 OLSTEIN STRATEGIC OPPORTUNITIES FUNDCOMMON STOCKS – 97.6% – continued CONTAINERS & PACKAGING – 2.6% Shares Value Sealed Air Corporation $ UFP Technologies, Inc. (a) ELECTRONIC COMPONENTS – 0.5% AVX Corporation ELECTRONIC EQUIPMENT & INSTRUMENTS – 3.5% GSI Group Inc. (a) (b) Itron, Inc. (a) ENVIRONMENTAL CONTROL – 1.7% CECO Environmental Corp. HEALTH CARE EQUIPMENT & SUPPLIES – 2.1% CareFusion Corporation (a) HEALTH CARE PRODUCTS – 2.3% Integra LifeSciences Holdings Corporation (a) HOTELS & LEISURE – 3.7% International Game Technology HOUSEHOLD DURABLES – 5.2% Ethan Allen Interiors Inc. Harman International Industries, Incorporated INDUSTRIAL CONGLOMERATES – 1.6% Teleflex Incorporated MACHINERY – 3.3% Kadant Inc. Regal Beloit Corporation Xylem Inc. MISCELLANEOUS MANUFACTURING – 1.9% Smith & Wesson Holding Corporation (a) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 49 COMMON STOCKS – 97.6% – continued MULTILINE RETAIL – 5.4% Shares Value Dillard’s, Inc. – Class A $ Macy’s, Inc. OIL & GAS SERVICES – 1.1% NOW Inc. (a) PHARMACEUTICALS – 1.5% Nutraceutical International Corporation (a) REAL ESTATE MANAGEMENT & DEVELOPMENT – 2.2% Jones Lang LaSalle Incorporated RECREATIONAL VEHICLES – 2.2% Arctic Cat Inc. RESTAURANTS – 2.5% Potbelly Corporation (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 3.8% Entegris, Inc. (a) Vishay Intertechnology, Inc. SPECIALTY RETAIL – 13.6% ANN INC. (a) Big Lots, Inc. (a) Express, Inc. (a) PetSmart, Inc. Vitamin Shoppe, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS – 3.8% Culp, Inc. Rocky Brands, Inc. UniFirst Corporation TRANSPORTATION EQUIPMENT – 1.3% The Greenbrier Companies, Inc. (a) TOTAL COMMON STOCKS (Cost $94,245,857) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 50 SHORT-TERM INVESTMENTS – 3.1% MONEY MARKET MUTUAL FUNDS (c) – 3.1% Shares Value Fidelity Institutional Money Market Portfolio – Class I, 0.05% $ Invesco Short-Term Investments Trust Liquid Assets Portfolio – Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $3,518,220) TOTAL INVESTMENTS – 100.7% (Cost $97,764,077) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.7)% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 51 Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of June 30, 2014 Assets: Investments, at value (at cost $97,764,077) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Payable to Investment Manager (See Note 5) Distribution expense payable Payable for trustees’ fees and expenses Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized gain on investments sold Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 52 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 53 Olstein Strategic Opportunities Fund Statement of Operations For the Year Ended June 30, 2014 Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Transfer Agent fees and expenses Administration fees Federal and state registration Professional fees Accounting costs Trustees’ fees and expenses Custody fees Report to shareholders Other Total expenses Expense reimbursement by Investment Manager (See Note 5) ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 54 Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2014 June 30, 2013 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Class A Shareholders from Net Realized Gains ) — Distributions to Class C Shareholders from Net Realized Gains ) — Total distributions to shareholders ) — Net increase in net assets from Fund share transactions (See Note 7) Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated net investment loss $ — $ ) The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 55 Olstein Strategic Opportunities Fund Financial Highlights Class A For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments ) — Net Asset Value – End of Period $ Total Return++ % % )% % % Ratios (to average net assets)/ Supplemental Data: Ratios of Expenses: Before expense waiver and/or reimbursement % After expense waiver and/or reimbursement % Ratio of net investment loss: Before expense waiver and/or reimbursement )% )% )% )% )% After expense waiver and/or reimbursement )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total Returns do not reflect any sales charge for Class A Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 56 Olstein Strategic Opportunities Fund Financial Highlights Class C For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions from net realized gain on investments ) — Net Asset Value – End of Period $ Total Return++ % % )% % % Ratios (to average net assets)/ Supplemental Data: Ratios of Expenses: Before expense waiver and/or reimbursement % After expense waiver and/or reimbursement % Ratio of net investment loss: Before expense waiver and/or reimbursement )% )% )% )% )% After expense waiver and/or reimbursement )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ++ Total Returns do not reflect any deferred sales charge for Class C Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. OLSTEIN STRATEGIC OPPORTUNITIES FUND 57 The Olstein Funds Notes to Financial Statements 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).Each Fund is a diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995, and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999, and were subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6 through October 30, 2013 and was eliminated thereafter.The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 58 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on a national securities exchange or reported on the NASDAQ NMS and Small Cap exchanges, are valued at their fair value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates fair value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees (the “Board”).The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 59 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of June 30, 2014: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
